Citation Nr: 0927663	
Decision Date: 07/24/09    Archive Date: 07/30/09

DOCKET NO.  06-31 950A	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to an evaluation in excess of 50 percent 
disabling for adjustment disorder with mixed anxiety and 
depressed mood (psychiatric disability).

2.  Entitlement to service connection for a right foot 
vascular problem, to include as secondary to degenerative 
changes of the lumbar spine and/or AV heart block.

3.  Entitlement to an evaluation in excess of 20 percent 
disabling for degenerative changes of the lumbar spine (low 
back disability).


REPRESENTATION

Appellant represented by:	The American Legion




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Robert J. Burriesci, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1972 to 
October 2001.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New York, New York.  Jurisdiction over the Veteran's case was 
subsequently transferred to the Philadelphia, Pennsylvania 
RO.

In May 2009, the Veteran testified at a Travel Board hearing 
before the undersigned Acting Veterans Law Judge.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In the Veteran's statements at a hearing before the 
undersigned Acting Veterans Law Judge in May 2009, he 
reported receiving regular treatment for his conditions at 
the VA Medical Center (VAMC) in Wilkes-Barre, Pennsylvania.  
The claims folder does not contain treatment records from the 
VAMC in Wilkes-Barre.  VA is required to make reasonable 
efforts to help a claimant obtain records relevant to his 
claim, whether or not the records are in Federal custody.  
See 38 U.S.C.A. § 5103A(b)(1) (West 2002); 38 C.F.R. 
§ 3.159(c)(1) (2008).  In Bell v. Derwinski, 2 Vet. App. 611 
(1992), the United States Court of Appeals for Veterans 
Claims (Court) held that VA has constructive notice of VA 
generated documents that could reasonably be expected to be 
part of the record, and that such documents are thus 
constructively part of the record before the Secretary and 
the Board, even where they are not actually before the 
adjudicating body.  As such, this case must be remanded to 
obtain these records.

As to the Veteran's claim seeking an evaluation in excess of 
50 percent disabling for psychiatric disability as this 
matter is being remanded as set forth above, and as it has 
been over four years since the Veteran's most recent VA 
examination, the Board finds that a current VA examination 
would be of assistance in assessing the current nature and 
severity of the Veteran's psychiatric disability.  The 
fulfillment of the statutory duty to assist includes the 
conducting of a thorough and contemporaneous medical 
examination so that the evaluation of a claimed disability 
will be a fully informed one.  See Green v. Derwinski, 1 Vet. 
App. 121, 124 (1991).

As to his right foot vascular claim, as this matter is being 
remanded as set forth above, and as the Veteran has been 
treated for peripheral vascular disease since service and 
contends that he has had right foot vascular problems since 
service, the Board finds that a VA examination must be 
afforded regarding the Veteran's claimed right foot 
condition.  See McLendon v. Nicholson, 20 Vet. App. 79 
(2006).  

In his Notice of Disagreement (NOD) dated March 2006 the 
Veteran disagreed with the denial of his claim seeking an 
rating in excess of 20 percent for degenerative changes of 
the lumbar spine.  To date, the RO has not issued the Veteran 
a Statement of the Case (SOC) with respect to this claim.  
Under the circumstances, the Board has no discretion and is 
obliged to remand this issue to the RO for the issuance of an 
SOC.  See Manlincon v. West, 12 Vet. App. 238, 240-41 (1999); 
Holland v. Gober, 10 Vet. App. 433, 436 (1997).

Accordingly, the case is REMANDED for the following action:

1.  Attempt to obtain and associate with 
the claims folder the records of the 
Veteran's treatment at the VAMC in 
Wilkes-Barre, Pennsylvania.

2.  Then schedule for an appropriate VA 
examination to determine the nature, 
extent, onset and etiology of any right 
foot vascular problem found to be 
present.  The claims folder should be 
made available to and reviewed by the 
examiner.  All indicated studies should 
be performed and all findings should be 
reported in detail.  If a right foot 
vascular problem is diagnosed, the 
examiner should opine as to whether it is 
at least as likely as not that the 
condition is related to or had its onset 
in service.  If the examiner determines 
that the identified right foot vascular 
problem is not related to or had its 
onset in service, the examiner must state 
whether it is at least as likely as not 
that any right foot vascular problem is 
proximately due to or the result of the 
Veteran's low back disability and/or AV 
heart block.  In doing so, the examiner 
must acknowledge and comment on his 
report of a continuity of symptomatology 
since service.  The examiner must provide 
a complete rationale any opinion in a 
legible report.  

3.  After completion of the above, the 
Veteran should be afforded an appropriate 
VA examination to determine the nature, 
extent and severity of his psychiatric 
disability.  The claims folder should be 
made available and reviewed by the 
examiner.  All indicated tests should be 
performed.  The examiner should report 
all pertinent findings and estimate the 
veteran's Global Assessment of Functional 
(GAF) Scale score.  The examiner should 
set forth a complete rationale for all 
findings and conclusions in a legible 
report.

4.  The RO must issue the Veteran an SOC 
with respect to his claim of entitlement 
to an evaluation in excess of 20 percent 
disabling for degenerative changes of the 
lumbar spine, to include notification of 
the need to timely file a Substantive 
Appeal to perfect his appeal on this 
issue.  The RO should allow the appellant 
the requisite period of time for a 
response.

5.  Then, readjudicate the appeal.  If 
the benefits sought on appeal are not 
granted in full, the Veteran and his 
representative should be issued a 
supplemental statement of the case and 
afforded an opportunity to respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


_________________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

